                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )     Criminal Action No. 5: 18-145-DCR
                                                  )
  V.                                              )
                                                  )
  SHANNON D. HIXON,                               )         MEMORANDUM ORDER
                                                  )
         Defendant.                               )

                                    ***    ***   ***    ***
       Defendant Shannon Hixon was convicted at trial of one count of conspiring to distribute

a quantity of pills containing a detectable amount of oxycodone and/or a mixture or substance

containing a detectable amount of heroin, in violation of 21 U.S.C. § 841(a)(1), all in violation

of 21 U.S.C. § 846. He was also convicted of one count of knowingly and intentionally

distributing a mixture or substance containing fentanyl, the use of which resulted in the

overdose death of K.F., in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). [Record No. 72]

Sentencing is scheduled for December 6, 2019. [Record No. 73]

       The government filed a notice of prior conviction under 21 U.S.C. § 851, explaining

that if the defendant was convicted of Count 2, he would be subject to an enhanced statutory

punishment under 21 U.S.C. § 841(b)(1)(C) because he had a prior final drug felony conviction

for trafficking in a controlled substance first degree from May 7, 2004, in Fayette Circuit

Court. [Record No. 55] Hixon disputes whether his prior felony drug conviction qualifies to

enhance his statutory punishment.




                                              -1-
       Hixon filed a response to the § 851 notice asserting that the First Step Act modified the

language enhancing penalties in 21 U.S.C. §§ 841(b)(1)(A) and 841(b)(1)(B), but failed to

modify the language under § 841(b)(1)(C). [Record No. 63] He contended that this must be

a drafting error because narrowing the categories triggering mandatory minimums under §

841(b)(1)(A) and § 841(b)(1)(B) but not § 841(b)(1)(C) incentivizes trafficking high quantities

of drugs.1 [Id.] He argued that the only way to effectuate Congressional intent, avoid unjust

sentencing disparities, avoid violations of the Eighth Amendment, Equal Protection, and the

Due Process Clause is to interpret the changes to “serious drug felony” under § 841(b)(1)(A)

and § 841(b)(1)(B) and apply it to § 841(b)(1)(C) or strike the § 851 notice. [Id.]

       This matter came for a hearing on August 16, 2019, to determine the validity of the

defendant’s prior conviction. The government presented a certified copy of the defendant’s

prior conviction and judgment from the Fayette Circuit Court. [U.S. Ex. 1] Hixon did not

contest the fact of the underlying conviction, the identity of the defendant, or that he received

proper notice of the prior conviction. Instead, he argued that § 841(b)(1)(C) is unconstitutional

because it violates the Due Process Clause, the Equal Protection Clause, and the Eighth

Amendment. The Court concluded that the provision was constitutional both before and after

the amendments to the statute by the First Step Act.          The question presented in this



1
 The United States Court of Appeals for the Sixth Circuit recently held that the First Step Act
did not impact the qualifying convictions under 21 U.S.C. § 841(b)(1)(C) for a sentencing
enhancement. United States v. Wiseman, No. 18-3904, 2019 U.S. App. LEXIS 22290, at *10-
11 (6th Cir. July 26, 2019). The Court explained that “the First Step Act did not alter the
definition of ‘felony drug offenses’ that serve as qualifying convictions under 21 U.S.C. §
841(b)(1)(C).” Because the defendant had been convicted under § 841(b)(1)(C), even if he
had been sentenced after the enactment of the First Step Act, the Act could not provide him
any relief.

                                              -2-
memorandum order is whether Hixon’s 2004 conviction for trafficking in cocaine qualifies as

a “felony drug offense.”

         An individual is subject to a sentence of life imprisonment if he has a prior conviction

for a felony drug offense that has become final. 21 U.S.C. § 841(b)(1)(C). A felony drug

offense is defined as “an offense that is punishable by imprisonment for more than one year

under any law of the United States or of a State or foreign country that prohibits or restricts

conduct relating to narcotic drugs, marihuana, anabolic steroids, or depressant or stimulant

substances.” 21 U.S.C. § 802(44). Trafficking in cocaine involves conduct related to a

narcotic drug within this definition. 21 U.S.C. § 802(17)(D) (providing that cocaine is a

narcotic drug); see also United States v. Spikes, 158 F.3d 913, 932 (6th Cir. 1998) (explaining

that “§ 802(44) only requires that the state statute criminalize conduct ‘relating’ to drugs,” with

“the expansive term ‘relating’ as the only substantive limitation on the reach of the statutory

phrase ‘felony drug offense[.]’”).

         The 2004 version of Kentucky Revised Statutes § 218A.1412 provided that a person

was guilty of a Class C felony for a first offense of trafficking in a controlled substance in the

first degree. See United States v. Lockett, 359 F. App’x 598, 604-05 (6th Cir. 2009) (viewing

the statute at the time of the prior conviction). A Class C felony is punishable by at least 5

years but not more than 10 years in Kentucky. Ky. Rev. Stat. §§ 532.020(1)(b); 532.060(2)(c).

Accordingly, Hixon was convicted of a drug offense that is punishable by more than one year,

which qualifies as a “felony drug offense” under 21 U.S.C. § 841(b)(1)(C). Therefore, it is

hereby

         ORDERED that Defendant Shannon Hixon’s objection to the government’s notice

regarding his prior conviction is OVERRULED.
                                               -3-
Dated: August 16, 2019.




                          -4-
